Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the Registration Statement on Form 10 of Straight Path Communications, Inc. of our report dated May 3, 2013 on our audits of the consolidated balance sheets of Straight Path Communications, Inc. as of July 31, 2012 and 2011, and the related consolidated statements of operations, equity (deficit), and cash flows for each of the years in the two-year period ended July 31, 2012, referenced in this Form 10. /s/ Zwick and Banyai, PLLC Zwick and Banyai, PLLC Southfield, Michigan May 3, 2013
